UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4759


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WADE TEMPLE HANKINS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:05-cr-00025-F-1)


Submitted:   April 6, 2011                 Decided:   April 15, 2011


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan Dubois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.    George E. B. Holding, United States Attorney,
Jennifer P. May-Parker, Kristine L. Fritz, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Wade       Temple     Hankins    appeals        his       twenty-four       month

sentence imposed following his revocation of supervised release.

Hankins argues that his sentence is plainly unreasonable because

the district court procedurally erred by failing to adequately

address his request to run his federal sentence concurrent with

his undischarged state sentence to allow his participation in an

inmate construction program while in state custody.                             Finding no

error, we affirm.

            We      review      Hankins’         supervised       release       revocation

sentence to determine if it is plainly unreasonable.                                    United

States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007).                             We first

consider whether the sentence is unreasonable.                         United States v.

Crudup,    461 F.3d 433,   438    (4th      Cir.    2006).        In     determining

reasonableness,           we    follow      generally           the     procedural        and

substantive        considerations         employed         in     reviewing       original

sentences.       Id.      However, “[t]his initial inquiry takes a more

deferential appellate posture concerning issues of fact and the

exercise      of       discretion        than      reasonableness              review     for

[G]uidelines sentences.”                Moulden, 478 F.3d at 656 (internal

quotation marks and citation omitted).

            The     district       court's       discretion       is     not    unlimited,

however. United States v. Thompson, 595 F.3d 544, 547 (4th Cir.

2010).     For     instance,      the    district         court   commits        procedural

                                             2
error by failing to adequately explain the chosen sentence or by

not providing an individualized assessment based on the facts.

Gall v. United States, 552 U.S. 38, 51 (2007).                             Although “[a]

court    need    not     be    as    detailed       or     specific    when     imposing   a

revocation       sentence       as     it    must     be     when     imposing     a   post-

conviction sentence, . . . it still must provide a statement of

reasons for the sentence imposed.”                       Thompson, 595 F.3d at 547

(internal quotation marks and citation omitted).                               The district

court also must “set forth enough to satisfy the appellate court

that he has considered the parties' arguments and has a reasoned

basis for exercising his own legal decisionmaking authority.”

United   States     v.    Carter,       564 F.3d 325,    328    (4th    Cir.   2009)

(internal quotation marks omitted).                      We have reviewed the record

and conclude that the district court did not err in ordering

Hankins’ twenty-four month sentence to run consecutively to his

state term.       Accordingly, we conclude that Hankins’ sentence is

not plainly unreasonable.

            We    thus        affirm   the    district        court’s     judgment.        We

dispense     with      oral      argument      because          the    facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                   AFFIRMED



                                              3